Title: To George Washington from William Heath, 11 October 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head quarters, Continental village October 11. 1781.
                  
                  All accounts from New York agree that the enemy are at work day and night in refitting their men of war and preparing fire-ships, ten or twelve of which, it is said, will be completed by the 14th—I hope the account which I sent of this the 7th & which was the first knowledge I obtained of it, reached your Excellency.  The fire-ships are taken from the transports and Goodriche’s fleet—they are filled with combustibles, &c. below decks—have guns mounted on their decks—are new painted, and to appearance are the most beautiful ships in the fleet.  It is said 3000 regular troops are to embark on board the fleet as marines—that the fleet when ready will consist of 14 frigates; with these and the fire-ships, without any transports, they intend to make a furious attack on the french fleet.
                  By accounts from general Stark, as late as the 8th instant, every thing indicates an attack on the northern frontiers.  It is said the enemy’s force will consist of two british regiments, one of yeagers, and the collected body of tories, &c. under the command of general Reidesel.  I have ordered the 2d New Hampshire regiment to that quarter—Colonel Weissenfels, a very good regiment of New York levies.  I sent up some time since, with the New Hampshire regiment of militia; these, with the militia of Vermont, who have promised their aid if necessary, and the other neighboring militia, will, I presume, be a force sufficient to repulse any that may be brought against them.
                  We are impatiently waiting the signal of intelligence to shout your victory over Lord Cornwallis.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
                  
                     P.S.  I am exceedingly sorry to find by general Stark’s letter, that he has tried at a court-martial and executed Loveless who came with very particular written instructions to seize a prisoner from the neighborhood of Saratoga, in which attempt he and his party were taken which was some time since mentioned.  His having written instructions—the tenor of them and the party being armed, I think clearly barred the idea of his being a spy—And upon what principle he was executed, I am at loss to determine—and am apprehensive it will make us some difficulty.  It may be best to say as little about it as possible at present.  I have the honor to be, &c. as before.
                  
                  
                     W. Heath
                  
               